 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       KERRI ALTHOFF-GROMER,                          No. 2:18-cv-00082-KJN
12                       Plaintiff,
13            v.                                        ORDER
14       COMMISSIONER OF SOCIAL
         SECURITY,
15
                         Defendant.
16

17

18           Plaintiff Kerri Althoff-Gromer seeks judicial review of a final decision by the

19   Commissioner of Social Security (“Commissioner”) denying her applications for Disability

20   Insurance Benefits (“DIB”) and Supplemental Security Income (“SSI”) under Titles II and XVI,

21   respectively, of the Social Security Act (“Act”).1 In her motion for summary judgment, plaintiff

22   principally argues that the decision of the administrative law judge (“ALJ”) is based upon legal

23   error and is not supported by substantial evidence in the record. (See ECF No. 16.) The

24   Commissioner opposed plaintiff’s motion and filed a cross-motion for summary judgment. (ECF

25   No. 25.) Thereafter, plaintiff filed a reply brief. (ECF No. 26.)

26
     1
27    This action was referred to the undersigned pursuant to Local Rule 302(c)(15) and both parties
     voluntarily consented to proceed before a United States Magistrate Judge for all purposes. (ECF
28   Nos. 7, 8.).
                                                      1
 1          After carefully considering the record and the parties’ briefing, the court DENIES

 2   plaintiff’s motion for summary judgment, GRANTS the Commissioner’s cross-motion for

 3   summary judgment, and AFFIRMS the Commissioner’s final decision.

 4   I.     BACKGROUND

 5          Plaintiff was born on January 15, 1964; has completed her GED, bachelor’s degree, and

 6   addiction-counseling certificate; and previously worked as a substance abuse counselor and

 7   provider relations representative.2 (Administrative Transcript (“AT”) 37, 537, 1140.) On January

 8   27, 2005, the Social Security Administration (“SSA”) found plaintiff disabled. (AT 156.) On

 9   April 18, 2013, the SSA determined that plaintiff was no longer disabled as of April 1, 2013, and

10   ceased her disability benefits. (AT 156, 148.)

11          On May 28, 2013, plaintiff requested reconsideration, alleging she was disabled due to

12   psychosis, hypothyroidism, bipolar disorder, attention deficit disorder, major depression, anxiety,

13   rheumatoid arthritis, pericarditis, chronic insomnia, knee problems, migraines, and restless leg

14   syndrome. (AT 183, 590.) Pursuant to plaintiff’s request, ALJ David Buell conducted a hearing

15   on October 16, 2014. (AT 47-108.) ALJ Buell issued a decision on January 20, 2015,

16   determining that plaintiff’s disability ended on April 1, 2013, and that she had not become

17   disabled again since that date. (AT 156-67.) However, the Appeals Council found error and

18   remanded the case for further proceedings. (AT 175-77.)

19          Then, on January 13, 2016, ALJ Jean Kerins conducted a subsequent hearing in this

20   matter. (AT 109-47.) Thereafter, ALJ Kerins issued a decision dated April 7, 2016, determining
21   that plaintiff’s disability ended on April 1, 2013, and that she had not become disabled again

22   since that date. (AT 24-39.) This became the final decision of the Commissioner when the

23   Appeals Council denied plaintiff’s request for review on November 13, 2017. (AT 1-4.) Plaintiff

24   filed this action on January 15, 2018, to obtain judicial review of the Commissioner’s final

25   decision. (ECF No. 1.)

26   2
       Because the parties are familiar with the factual background of this case, including plaintiff’s
27   medical and mental health history, the court does not exhaustively relate those facts in this order.
     The facts related to plaintiff’s impairments and treatment will be addressed insofar as they are
28   relevant to the issues presented by the parties’ respective motions.
                                                         2
 1   II.       ISSUES PRESENTED

 2             On appeal, plaintiff raises the following issues: (1) whether the ALJ improperly weighed

 3   the medical opinion evidence; (2) whether the ALJ improperly discounted plaintiff’s credibility;

 4   (3) whether the ALJ’s residual functional capacity (“RFC”) determination was without substantial

 5   evidentiary support; and (4) whether the ALJ failed to consider plaintiff’s eligibility for a closed

 6   period of disability.3

 7   III.      LEGAL STANDARDS

 8             A.      Continuing Benefits

 9             Disability Insurance Benefits are paid to disabled persons who have contributed to the

10   Social Security program. 42 U.S.C. §§ 401 et seq. Supplemental Security Income is paid to

11   disabled persons with low income. 42 U.S.C. §§ 1382 et seq. Both provisions define disability,

12   in part, as an “inability to engage in any substantial gainful activity” due to “a medically

13   determinable physical or mental impairment. . . .” 42 U.S.C. §§ 423(d)(1)(a) and 1382c(a)(3)(A).

14   A parallel five-step sequential evaluation governs eligibility for benefits under both programs.

15   See 20 C.F.R. §§ 404.1520, 404.1571-76, 416.920, 416.971-76; Bowen v. Yuckert, 482 U.S. 137,

16   140-42 (1987).

17             Once an individual is awarded benefits under either program, the SSA periodically

18   reviews whether the beneficiary continues to be disabled. See 20 C.F.R. §§ 404.1594(a) and

19   416.994(a). A parallel multistep sequential evaluation governs the determination of continuing

20   disability under both programs. See 20 C.F.R. §§ 404.1594(f) and 416.994(b)(5). There is an
21   additional preliminary step for DIB claims. Otherwise, the process is the same under each

22   program and summarized below:

23                     Preliminary step (for DIB only): Is the claimant engaging in
                       substantial gainful activity? If so, the claimant’s disability has
24                     ended. If not, proceed to step one.
25                     Step one: Does the claimant have an impairment or combination of
                       impairments that meets or equals an impairment listed in 20 C.F.R.,
26                     Part 404, Subpart P, Appendix 1? If so, the claimant’s disability
                       continues. If not, proceed to step two.
27

28   3
         Plaintiff’s opening brief raises the issues in a somewhat different order.
                                                            3
 1                  Step two: Has there been medical improvement to the claimant’s
                    impairment(s)? If so, proceed to step three. If not, proceed to step
 2                  four.

 3                  Step three: Is the medical improvement related to the claimant’s
                    ability to work? If so, proceed to step five. If not, proceed to step
 4                  four.

 5                  Step four: Do any of the exceptions in group one or two as
                    enumerated in 20 C.F.R. §§ 404.1594(d) and (e) and 416.994(b)(3)
 6                  and (b)(4) apply? If an exception from group one applies, proceed
                    to step five. If an exception from group two applies, the claimant’s
 7                  disability has ended. If no exceptions apply, the claimant’s disability
                    continues.
 8
                    Step five: Are all of the claimant’s current impairments severe in
 9                  combination? If so, proceed to step six. If not, the claimant’s
                    disability has ended.
10
                    Step six: Does the claimant have the RFC to perform past relevant
11                  work? If so, the claimant’s disability has ended. If not, proceed to
                    step seven.
12
                    Step seven: Does the claimant have the RFC to perform any other
13                  work? If so, the claimant’s disability has ended. If not, the
                    claimant’s disability continues.
14

15   See 20 C.F.R. §§ 404.1594(f) and 416.994(b)(5).

16          The claimant bears “the burden of showing a medically determinable impairment.”

17   Bowen v. Yuckert, 482 U.S. 137, 146 (1987); see also 42 U.S.C. § 423(d)(5)(A). The

18   Commissioner is responsible for establishing the claimant’s RFC. See 20 C.F.R. §§ 404.1545

19   and 416.945.

20          B.      Standard of Review

21          The court reviews the Commissioner’s decision to determine whether (1) it is based on

22   proper legal standards pursuant to 42 U.S.C. § 405(g), and (2) substantial evidence in the record

23   as a whole supports it. Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999). Substantial

24   evidence is more than a mere scintilla, but less than a preponderance. Connett v. Barnhart, 340

25   F.3d 871, 873 (9th Cir. 2003) (citation omitted). It means “such relevant evidence as a reasonable

26   mind might accept as adequate to support a conclusion.” Orn v. Astrue, 495 F.3d 625, 630 (9th

27   Cir. 2007), quoting Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir. 2005). “The ALJ is

28   responsible for determining credibility, resolving conflicts in medical testimony, and resolving
                                                       4
 1   ambiguities.” Edlund v. Massanari, 253 F.3d 1152, 1156 (9th Cir. 2001) (citation omitted). “The

 2   court will uphold the ALJ’s conclusion when the evidence is susceptible to more than one rational

 3   interpretation.” Tommasetti v. Astrue, 533 F.3d 1035, 1038 (9th Cir. 2008).

 4           “[A] reviewing court, in dealing with a determination or judgment which an

 5   administrative agency alone is authorized to make, must judge the propriety of such action solely

 6   by the grounds invoked by the agency.” Sec. & Exch. Comm’n v. Chenery Corp., 332 U.S. 194,

 7   196 (1947). At the same time, in the context of Social Security appeals, “[a]s a reviewing court,

 8   we are not deprived of our faculties for drawing specific and legitimate inferences from the ALJ’s

 9   opinion. It is proper for us to read the . . . opinion, and draw inferences . . . if those inferences are

10   there to be drawn.” Magallanes v. Bowen, 881 F.2d 747, 755 (9th Cir. 1989).

11   IV.     DISCUSSION

12           A.      Summary of the ALJ’s Findings

13           ALJ Kerins evaluated plaintiff’s ongoing entitlement to DIB and SSI pursuant to the

14   Commissioner’s standard multistep analytical framework. At the preliminary step relevant to

15   ongoing entitlement to DIB, the ALJ found that plaintiff had not engaged in substantial gainful

16   activity since April 1, 2013, the date plaintiff’s disability ended. (AT 27.)

17           At step one, the ALJ concluded that the medical evidence established that, as of April 1,

18   2013, plaintiff had the following medically determinable impairments:

19                 affective mood disorder; anxiety disorder; attention deficit disorder;
                   psychosis; bipolar II disorder; history of knee surgery; history of
20                 sacroiliitis; degenerative changes at the pubic symphysis and
                   sacroiliac joints; bilateral osteoarthrosis of the hip joint; lumbar facet
21                 syndrome status post remote fracture; lumbar degenerative disc
                   disease; status-post hernia repair; rheumatoid arthritis; fibromyalgia;
22                 unspecified inflammatory polyarthropathy; and chronic pain.
23   (AT 27.) However, the ALJ concluded that “[s]ince April 1, 2013, the claimant has not had an

24   impairment or combination of impairments that meets or medically equals the severity of an

25   impairment listed in 20 C.F.R. Part 404, Subpart P, Appendix 1.” (Id.)

26   ////
27   ////

28   ////
                                                          5
 1           At step two, the ALJ determined that “medical improvement had occurred as of April 1,

 2   2013,” and “the impairments present at the time of the CPD[4] had decreased in medical severity

 3   to the point where the claimant has the [RFC] to perform a full range of work at all exertional

 4   levels but with the following nonexertional limitations: is limited to simple repetitive tasks

 5   consistent with unskilled work; and is limited to non-public contact.” (AT 30.)

 6           At step three, the ALJ found that plaintiff’s “medical improvement is related to her ability

 7   to work because it resulted in an increase in [her RFC].” (AT 31.) Thus, the ALJ proceeded to

 8   step five.

 9           At step five, the ALJ concluded that plaintiff “continued to have a severe impairment or

10   combination of impairments,” beginning on April 1, 2013. (AT 31.) Before proceeding to the

11   next step, the ALJ determined that “[b]eginning on April 1, 2013, based on the current

12   impairments, the claimant has had the [RFC] to perform light work as defined in 20 C.F.R.

13   404.1567(b) and 416.967(b) except [that she] is limited to simple repetitive tasks consistent with

14   unskilled work; and is limited to non-public interaction.” (Id.)

15           At step six, the ALJ concluded that “[b]egining on April 1, 2013, the claimant has been

16   unable to perform any past relevant work.” (AT 37.)

17           At step seven, the ALJ found that, in light of plaintiff’s age, education, work experience,

18   current RFC, and the testimony of a vocational expert, plaintiff “has been able to perform a

19   significant number of jobs in the national economy.” (AT 37.) Accordingly, the ALJ concluded

20   that plaintiff’s “disability ended on April 1, 2013, and [she] has not become disabled again since
21   that date.” (AT 39.)

22           B.     Plaintiff’s Substantive Challenges to the Commissioner’s Determinations

23                  1.      Whether the ALJ improperly weighed the medical opinion evidence

24           The weight given to medical opinions depends in part on whether they are proffered by

25   treating, examining, or non-examining professionals. Holohan v. Massanari, 246 F.3d 1195,

26   1201-02 (9th Cir. 2001); Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1995). Generally speaking,
27
     4
      “CPD” stands for “comparison point decision” and it is the most recent favorable medical
28   decision finding that plaintiff was disabled. Here, the CPD was dated January 27, 2005. (AT 26.)
                                                       6
 1   a treating physician’s opinion carries more weight than an examining physician’s opinion, and an

 2   examining physician’s opinion carries more weight than a non-examining physician’s opinion.

 3   Holohan, 246 F.3d at 1202.

 4          To evaluate whether an ALJ properly rejected a medical opinion, in addition to

 5   considering its source, the court considers whether (1) there are contradictory opinions in the

 6   record; and (2) clinical findings support the opinions. An ALJ may reject an uncontradicted

 7   opinion of a treating or examining medical professional only for “clear and convincing” reasons.

 8   Lester, 81 F.3d at 830-31. In contrast, a contradicted opinion of a treating or examining

 9   professional may be rejected for “specific and legitimate” reasons. Id. at 830. While a treating

10   professional’s opinion generally is accorded superior weight, if it is contradicted by a supported

11   examining professional’s opinion (supported by different independent clinical findings), the ALJ

12   may resolve the conflict. Andrews v. Shalala, 53 F.3d 1035, 1041 (9th Cir. 1995) (citing

13   Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir. 1989)). The regulations require the ALJ to

14   weigh the contradicted treating physician opinion, Edlund, 253 F.3d at 1157,5 except that the ALJ

15   in any event need not give it any weight if it is conclusory and supported by minimal clinical

16   findings. Meanel v. Apfel, 172 F.3d 1111, 1114 (9th Cir. 1999) (treating physician’s conclusory,

17   minimally supported opinion rejected); see also Magallanes, 881 F.2d at 751. The opinion of a

18   non-examining professional, by itself, is insufficient to reject the opinion of a treating or

19   examining professional. Lester, 81 F.3d at 831.

20                          i.      Maninder Powar, M.D. – treating physician
21          Plaintiff argues that the ALJ failed to provide clear and convincing reasons for rejecting

22   Dr. Powar’s uncontroverted opinions. (ECF No. 16 at 25-29.) Even assuming, without deciding,

23   that clear and convincing reasons were required to reject Dr. Powar’s opinions, the ALJ has met

24   that standard.

25   ////

26
     5
27    The factors include: (1) length of the treatment relationship; (2) frequency of examination; (3)
     nature and extent of the treatment relationship; (4) supportability of diagnosis; (5) consistency;
28   and (6) specialization. 20 C.F.R. § 404.1527.
                                                        7
 1          Dr. Powar was plaintiff’s primary care physician and she provided several conclusory

 2   opinions regarding plaintiff’s limitations. In two fill-in-the-blanks medical source statements in

 3   2015, Dr. Powar opined that plaintiff was so severely limited by her impairments—rheumatoid

 4   arthritis, polyarthropathy, osteoarthrosis, bipolar disorder, and attention deficit disorder—that she

 5   could not perform any full-time work at any exertional level. (See AT 1124-25, 1256.)

 6          Specifically, in a March 5, 2015 medical source statement, Dr. Powar indicated that

 7   plaintiff was disabled since May 2013. (AT 1124-25.) She opined that during an eight-hour

 8   workday: plaintiff could sit for 30-60 minutes and stand/walk for 10 minutes; must lie down or

 9   elevate her legs for five to six hours; could frequently and occasionally lift no more than two

10   pounds; and could reach/grasp, handle, feel, and manage fine finger manipulation for 10-15

11   minutes and push/pull for five minutes—but was unable to perform any of these activities with

12   her hand for any period of time without resting. (Id.) Dr. Powar indicated that her opinion was

13   based on plaintiff’s multiple joint pain and the fact that plaintiff was seeing a rheumatologist and

14   pain specialist. (AT 1124.) Dr. Powar also noted that plaintiff’s hand limitations were

15   specifically based upon clinical findings that demonstrated increased ESR and CRP.6 (Id.)

16          Then, in a November 12, 2015 medical source statement, Dr. Powar concluded that

17   plaintiff was disabled since 2012. (AT 1256.) She opined that during an eight-hour workday:

18   plaintiff could lift and carry no more than three pounds for about three hours; could sit for 40

19   minutes at a time and stand and/or walk for five minutes at a time; and would have to lie down or

20   change position for the remainder of the day because of her pain. (AT 1256.)
21          In nearly-identical letters, on May 12, 2014, and on August 10, 2016, Dr. Powar observed

22   in a conclusory fashion that “at the present time it does not appear that [plaintiff] will be able to

23   find any meaningful employment, given her current medical issues and multiple medications that

24   she is on.” (AT 705, 1340.) In plaintiff’s medical records on March 5, 2015, Dr. Powar similarly

25

26
     6
       According to the Mayo Clinic, “[p]eople with rheumatoid arthritis often have an elevated
     erythrocyte sedimentation rate (ESR, or sed rate) or C-reactive protein (CRP), which may indicate
27   the presence of an inflammatory process in the body.” Rheumatoid arthritis, MAYO CLINIC,
     (Mar. 15, 2019, 1:45 PM) https://www.mayoclinic.org/diseases-conditions/rheumatoid-
28   arthritis/diagnosis-treatment/drc-20353653.
                                                       8
 1   concluded without explanation that “[i]t is highly doubtful that [plaintiff] can be gainfully

 2   employed given her multiple medical issues and the medications she is on.” (AT 1132.)

 3          On May 20, 2014, Dr. Powar filled out a largely check-box form for the California

 4   Department of Motor Vehicles and indicated that plaintiff had a significant limitation in the use of

 5   her lower extremity due to osteoarthritis in her knee. (AT 417-18.)

 6          The ALJ gave little weight to these opinions because they are “not supported by the

 7   clinical and diagnostic findings” (i.e., the objective medical evidence); “a determination as to

 8   whether the claimant is ‘unable to work’ is an opinion on an issue reserved to the Commissioner;”

 9   and “Dr. Powar is not a vocational expert, and therefore [her] statements [regarding plaintiff’s

10   ability to work] are outside the area of [her] expertise.” (AT 34.)

11                  a.      OBJECTIVE MEDICAL EVIDENCE

12          The ALJ supported her conclusion that Dr. Powar’s opinions were not supported by

13   clinical and diagnostic findings with an extensive discussion of plaintiff’s medical records and

14   physical impairments. (See AT 33-35.) Specifically, the ALJ cited to objective evidence in the

15   record that demonstrated that plaintiff’s physical impairments had improved with medication and

16   treatment. (AT 33.)

17          For example, the ALJ discussed plaintiff’s hernia surgery that occurred “on or just prior to

18   April 2013,” and accurately pointed out that plaintiff was doing well after the treatment, as

19   reflected in the surgeon’s postoperative notes. (AT 33, 679-81.)

20          Regarding plaintiff’s chronic knee pain, the ALJ observed that plaintiff
21                  was assessed with osteoarthritis of the left knee and status-post
                    ACL reconstruction from 1998. . . . [and] underwent a minimally
22                  invasive left knee replacement on July 14, 2014. Subsequently,
                    treatment notes three weeks later [by Dr. James Mamone,
23                  plaintiff’s surgeon,] indicate that range of motion strengthening
                    had been continuing to improve with physical therapy. Treatment
24                  notes from November 2014, which was four months after her knee
                    replacement, [show that plaintiff] reported that she was doing well
25                  and getting back to normal activities.
26   (AT 33.) This is an accurate summary of Dr. Mamone’s treatment notes, where he recorded that
27   plaintiff “was progressing appropriately from her surgery.” (See AT 891, 1102-03, 1111.)

28   ////
                                                        9
 1          As to plaintiff’s back pain, the ALJ noted that February 2015 x-rays of plaintiff’s lumbar

 2   spine revealed “[s]table compression fracture deformity of L1 due to old injury. Otherwise

 3   unremarkable study.”7 (AT 33, 1131.) Regarding plaintiff’s joint pain, the ALJ pointed to

 4   October 2015 findings from nerve conduction tests of the right upper limb and bilateral lower

 5   limbs that revealed unremarkable findings within normal limits. (AT 33, 1328).

 6          Additionally, the ALJ observed that June 2015 treatment notes from plaintiff’s

 7   rheumatologist indicated that medication (i.e., methotrexate) has helped with plaintiff’s joint pain.

 8   (AT 33, 1286.) The ALJ also highlighted ambiguity in the rheumatologist’s objective findings—

 9   while plaintiff “had difficulty lifting her arm above her head [she] also . . . had good range of

10   motion in her shoulders”—that belied the severe limitations opined by Dr. Powar. (AT 33, 1042,

11   1054, 1079, 1089, 1130.)

12          Moreover, the ALJ relied on Dr. Powar’s January 2015 records which demonstrated

13   plaintiff was stable overall and doing well on her current treatment regimen. (AT 33, 1119.) Dr.

14   Powar’s treatment notes also revealed that plaintiff denied any joint pain, muscle pain, or neck

15   pain on several of her visits. (See, e.g., AT 836, 887, 1082.) Further, even when plaintiff

16   complained of joint or back pain, Dr. Powar noted the conditions were “chronic and stable.”

17   (See, e.g., AT 1082, 1120.)

18          What is more, the ALJ observed that plaintiff’s

19                  physical impairments have been mostly controlled and stable with
                    the prescribed treatment, which consisted mainly of medications,
20                  injections, and outpatient visits with various providers. Accordingly,
                    [her] allegations regarding the severity of her symptoms and
21                  limitations are not fully consistent with the evidence, as her
                    allegations are greater than expected in light of the objective
22                  evidence of record. Overall, the treatment records do not support her
                    allegation that she may need to lie up to four hours a day.
23

24   7
       There is some ambiguity as to whether these x-ray results were from February 2015, as this
     identical note appears repeatedly in records, dating back to December 2013. (See AT 1062, 1068,
25   1080, 1090, 1110, 1131.) However, the court defers to the ALJ’s reasonable resolution of any
26   ambiguity in the medical record. See Edlund, 253 F.3d at 1156. Even assuming, without
     deciding, that the ALJ improperly relied on this single piece of evidence, any error is harmless
27   because the ALJ’s conclusions are otherwise supported by substantial evidence in the record. See
     Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012) (“we may not reverse an ALJ’s decision
28   on account of an error that is harmless”).
                                                       10
 1   (AT 34.) While this paragraph explicitly pertains to the ALJ’s analysis of plaintiff’s credibility, it

 2   also pertains to the ALJ’s rejection of Dr. Powar’s opinions. See Magallanes, 881 F.2d at 755

 3   (“As a reviewing court, we are not deprived of our faculties for drawing specific and legitimate

 4   inferences from the ALJ’s opinion”). Indeed, as with plaintiff’s subjective complaints, the

 5   treatment records do not support the extreme limitations opined by Dr. Powar—such as plaintiff

 6   needing to lie down most of the day and only having the capacity to stand for less than an hour

 7   and walk for 10 minutes or less.

 8           Nevertheless, plaintiff contends that the ALJ erred by failing to discuss medical evidence

 9   from plaintiff’s rheumatologist that supports Dr. Powar’s opinions. (See ECF No. 16 at 28.) The

10   ALJ committed no such error because she clearly considered the entire record (see AT 31-37), but

11   only discussed evidence that she considered probative. See Howard ex rel. Wolff v. Barnhart,

12   341 F.3d 1006, 1012 (9th Cir. 2003) (when “interpreting the evidence and developing the record,

13   the ALJ does not need to ‘discuss every piece of evidence’ . . . the ALJ is not required to discuss

14   evidence that is neither significant nor probative”).

15           When the ALJ’s decision is founded upon a reasonable interpretation of the record and

16   supported by substantial evidence—as it is here—the court may not remand in favor of plaintiff’s

17   preferred interpretation of the record. See Edlund, 253 F.3d at 1156; Tommasetti, 533 F.3d at

18   1038.

19                  b.      DETERMINATIONS OF DISABILITY AND ABILITY TO WORK

20           The determination of whether a claimant meets the statutory definition of disability for the
21   purposes of DIB or SSI is reserved to the Commissioner. See 20 C.F.R. §§ 404.1527(d)(1),

22   416.927(d)(1). To the extent that Dr. Powar’s various conclusory statements that plaintiff is

23   unable to work are determinations of disability, they are not dispositive, and the ALJ properly

24   gave them no weight. (See AT 417-18, 705, 1340, 1124-25, 1256.)

25           Similarly, the ALJ appropriately rejected Dr. Powar’s conclusory findings that plaintiff

26   would be unable to find meaningful employment or be gainfully employed, as outside the scope
27   of Dr. Powar’s expertise. (AT 34, 705, 1332, 1340.) Instead, the ALJ reasonably relied upon the

28   testimony of a vocational expert when determining whether there were jobs in the national
                                                       11
 1   economy that plaintiff could perform. (See AT 37-38, 138-46.)

 2                  c.      DAILY ACTIVITIES

 3          The ALJ also observed that despite plaintiff’s allegations of “extreme pain, the record

 4   indicates that [she] could still adequately perform mental and physical activities.” (AT 32.) The

 5   ALJ pointed to statements from plaintiff and her husband that support this conclusion. (See AT

 6   28.) Specifically, plaintiff reportedly cooks; occasionally vacuums and does laundry; plays the

 7   piano; goes to karaoke; is involved in activities at the clubhouse in her senior complex; and uses

 8   the pool at night for exercise. (See AT 49-103, 111-38, 202-05, 350-58.) Furthermore, the ALJ

 9   accurately noted that “medical records since April 1, 2013 do not indicate that the claimant was

10   using any assistive device [to walk] with any regularity.” (AT 28.)

11          While the ALJ did not explicitly conclude that these activities undermined Dr. Powar’s

12   opinions, the ALJ did conclude that these activities were not consistent with plaintiff’s allegations

13   of severe limitations. (See AT 28, 32.) Because Dr. Powar’s opinions are based in significant

14   part upon plaintiff’s subjective complaints of pain and limitation, the court logically infers that

15   the ALJ also determined that these activities undermined the extreme limitations opined by Dr.

16   Powar. See Magallanes, 881 F.2d at 755.

17          Accordingly, the court finds that the ALJ provided clear and convincing reasons,

18   supported by substantial evidence, for discounting Dr. Powar’s opinions.

19                          ii.     Robert L. Morgan, Ph.D. – examining psychologist

20          Plaintiff also argues that the ALJ failed to provide “specific and legitimate reasons for
21   rejecting the controverted opinion of Dr. Morgan,” who performed a psychological evaluation of

22   plaintiff in March of 2015. (ECF No. 16 at 30.) This argument is unavailing.

23          In his evaluation, Dr. Morgan opined that plaintiff had marked limitations in maintaining

24   activities of daily living, social functioning, persistence, and pace; and moderate limitations in

25   maintaining concentration. (AT 36, 1144-45.) Dr. Morgan further concluded that plaintiff was

26   markedly restricted by her mental impairments in many areas related to functioning in the
27   workplace. (AT 1146.)

28   ////
                                                        12
 1          The ALJ assigned little weight to Dr. Morgan’s opinion for the following reasons:

 2                  First, Dr. Morgan’s significant limitations drastically
                    underestimate the claimant’s mental functioning in light of the
 3                  conservative mental health treatment and the relatively stable
                    symptoms since April 1, 2013 [as evidenced by the objective
 4                  medical record]. Furthermore, his assessment is not consistent
                    with the paragraph B analysis above, which indicates mild to
 5                  moderate limitations in the aforementioned areas of mental
                    functioning. Moreover, although Dr. Morgan examined the
 6                  claimant, it does not appear that he had a treating relationship with
                    [her]. Lastly, it is unclear whether he has an awareness of all the
 7                  evidence in the record, and whether he has an understanding of
                    social security disability programs and evidentiary requirements
 8                  to determine whether Listing 12.0[4] is met.
 9   (AT 36.) The ALJ’s conclusion is supported by substantial evidence in the record.

10                          a.      OBJECTIVE MEDICAL EVIDENCE

11          In determining that the objective evidence did not support Dr. Morgan’s opinion, the ALJ

12   pointed to records demonstrating that plaintiff’s mental health treatment was primarily limited to

13   psychiatric medications and outpatient visits with plaintiff’s primary care providers. (See AT 35,

14   681-84, 835-40, 875-81, 885-89, 1069-71, 1081-84, 1091-98, 1118-23, 1132-36, 1212-25, 1259-

15   62, 1266). Importantly, the ALJ observed that the medical records included no psychiatric

16   hospitalizations since April 1, 2013. (AT 35.) The ALJ expressly cited to various entries in the

17   record demonstrating that plaintiff was stable on her medications (AT 878); that a cognitive

18   assessment showed no sign of impairment (AT 1098); and that during a January 6, 2015 visit,

19   plaintiff denied irritability, lack of concentration, feeling blue/down, or feeling

20   hopeless/depressed (AT 1120). The January 6, 2015 treatment note also revealed that plaintiff’s
21   psychiatric symptoms were well-controlled with her current medication regimen. (AT 1119.)

22                          b.      PARAGRAPH B ANALYSIS

23          When discounting Dr. Morgan’s opinion, the ALJ also cited to her own unchallenged step

24   one findings that plaintiff’s impairments did not “meet or medically equal the criteria of Listings

25   12.02, 12.03. 12.04, and 12.06” because she did not meet the paragraph B criteria. (AT 28.) The

26   paragraph B criteria require a finding that plaintiff’s “mental impairments . . . result in at least
27   two of the following: marked restriction of activities of daily living; marked difficulties in

28   maintaining social functioning; marked difficulties in maintaining concentration, persistent or
                                                         13
 1   pace; or repeated episodes of decompensation, each of extended duration.”8 (AT 28.)

 2          The ALJ’s unchallenged paragraph B analysis is relevant here because, as the ALJ pointed

 3   out, it is inconsistent with Dr. Morgan’s opinion that plaintiff had several marked limitations, and

 4   because it is supported by the record. (See AT 28-29, 36, 49-103, 111-38, 202-05, 350-58.)

 5          Specifically, the ALJ concluded that plaintiff had mild limitations in the area of activities

 6   of daily living, because plaintiff’s own testimony demonstrated that her daily activities included

 7   spending time on the computer; talking to her family; cooking; occasionally vacuuming and doing

 8   laundry; going to karaoke; and being involved in clubhouse activities. (AT 28, 202.)

 9          As to the area of social functioning, the ALJ concluded that plaintiff had moderate

10   limitations because she is “capable of maintaining interaction with individuals in a variety of

11   situations independently, appropriately, effectively, and on a sustained basis despite her mental

12   impairments.” (AT 28.) The ALJ supported this conclusion by pointing out that plaintiff is

13   married and living with her husband without reporting significant problems; medical records

14   reveal she is “able to communicate effectively with various medical providers/evaluators

15   regarding her medical conditions;” and plaintiff “testified on her own behalf and adhered to

16   proper hearing decorum.” (AT 28, 49-103, 202-05, 1138-43.)

17          As to the area of concentration, persistence or pace, the ALJ concluded that plaintiff had

18   moderate limitations, based on plaintiff’s ability to adequately provide information regarding her

19   medical, work, and legal history at numerous examinations and hearings, despite her

20   impairments. (See, e.g., AT 29, 49-103, 202-05, 1138-43.)
21                  c.      NATURE OF RELATIONSHIP AND LACK OF KNOWLEDGE

22          Additionally, the ALJ appropriately considered, as one factor among many, the nature and

23   extent of Dr. Morgan’s relationship with plaintiff—which consisted of a single visit—when

24   rejecting his opinion. See 20 C.F.R. § 404.1527.

25

26
     8
       The claimant “bears the burden of proving that . . . she has an impairment that meets or equals
     the criteria of an impairment listed in Appendix 1 of the Commissioner’s regulations.” Burch v.
27   Barnhart, 400 F.3d 676, 683 (9th Cir. 2005). “For a claimant to show that his impairment
     matches a listing, it must meet all of the specified medical criteria.” Sullivan v. Zebley, 493 U.S.
28   521, 530-31 (1990).
                                                        14
 1          Similarly, the ALJ reasonably discounted Dr. Morgan’s opinion, in part, because it is

 2   unclear whether he was aware of plaintiff’s objective medical history. Dr. Morgan’s opinion does

 3   not contain any mention or review of plaintiff’s medical records, and the “medical history”

 4   section of his opinion (AT 1140) refers to plaintiff’s self-report of her history of present illness.

 5   (AT 1137-49.)

 6          Thus, Dr. Morgan’s opinion relies in large part upon plaintiff’s subjective complaints and,

 7   as explained herein, the ALJ reasonably discounted plaintiff’s credibility. Accordingly, the ALJ

 8   reasonably found that Dr. Morgan’s reliance on plaintiff’s subjective complaints, without a clear

 9   understanding of her objective medical history, undermined his conclusions.

10          Likewise, it was proper for the ALJ to question Dr. Morgan’s understanding of the

11   requirements for DIB and SSI when discounting his opinion because the determination of

12   disability is governed by specific rules and reserved to the Commissioner. See 20 C.F.R. §§

13   404.1527(d)(1), 416.927(d)(1). Even assuming, without deciding, that this reason was improper,

14   it is not grounds for remand because the ALJ provided several other specific and legitimate

15   reasons, supported by substantial evidence, for rejecting Dr. Morgan’s opinion. See Molina v.

16   Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012) (“we may not reverse an ALJ’s decision on account

17   of an error that is harmless”).

18                          iii.       Dr. Silvia Torrez, Psy.D. and state agency psychologists

19          Plaintiff also argues that the ALJ committed error by giving partial weight to the opinions

20   of Dr. Torrez and state agency psychologists. Specifically, plaintiff maintains that the ALJ
21   “fashioned a mental RFC based on her lay interpretation of the psychiatric evidence” since the

22   ALJ discounted, in whole or in part, the opinions of Dr. Morgan, Dr. Torrez, and state agency

23   psychologists. (ECF No. 16 at 30.) This argument is not persuasive.

24          On February 19, 2013, examining psychologist, Dr. Torrez opined that plaintiff had none

25   to mild limitations in mental functioning. (AT 534-41.) Then, on April 6, 2013 and August 9,

26   2013, the reviewing state agency psychologists similarly opined that plaintiff had mild restrictions
27   in activities of daily living, mild difficulties in maintaining social functioning, and mild

28   difficulties in maintaining concentration, persistence or pace. (AT 580-90, 724-35.)
                                                        15
 1          The ALJ gave partial weight to the opinions of Dr. Torrez and the state agency

 2   psychologists because the ALJ determined that the record and mental impairment analysis

 3   supported a finding that plaintiff had moderate limitations in the areas of social functioning and

 4   concentration, persistence or pace—more severe limitations than what these providers had

 5   opined. (AT 28-29, 36). As explained herein, this conclusion is supported by substantial

 6   evidence in the record. (See AT 49-103, 111-38, 202-05, 350-58, 1138-43.)

 7          Thus, the ALJ provided specific and legitimate reasons, supported by substantial

 8   evidence, for giving these opinions partial weight. Indeed, this portion of the ALJ’s decision

 9   clearly demonstrates that she did not completely discredit plaintiff’s allegations, but rather

10   conducted a thorough analysis of the entire record.9

11                  2.      Whether the ALJ improperly discounted plaintiff’s credibility

12          Plaintiff further contends that the ALJ did not provide clear and convincing reasons for

13   discrediting plaintiff’s subjective complaints of pain and mental impairments. (See ECF No. 16

14   at 34-36.)

15          In Lingenfelter v. Astrue, 504 F.3d 1028 (9th Cir. 2007), the Ninth Circuit Court of

16   Appeals summarized the ALJ’s task with respect to assessing a claimant’s credibility:

17                  To determine whether a claimant’s testimony regarding subjective
                    pain or symptoms is credible, an ALJ must engage in a two-step
18                  analysis. First, the ALJ must determine whether the claimant has
                    presented objective medical evidence of an underlying impairment
19                  which could reasonably be expected to produce the pain or other
                    symptoms alleged. The claimant, however, need not show that her
20                  impairment could reasonably be expected to cause the severity of the
                    symptom she has alleged; she need only show that it could
21                  reasonably have caused some degree of the symptom. Thus, the ALJ
                    may not reject subjective symptom testimony . . . simply because
22                  there is no showing that the impairment can reasonably produce the
                    degree of symptom alleged.
23

24
     9
       Plaintiff additionally argues the court should consider the medical source statement by the
25   practitioners at the Fair Oaks Psychiatric Associates dated November 9, 2016. (See ECF 16 at
26   28-29.) The court declines to consider the opinion because it is dated after the relevant review
     period and does not specify whether the opinion relates to the treatment plaintiff received during
27   the period at issue. See Brewes v. Comm'r of Soc. Sec. Admin., 682 F.3d 1157, 1161-63 (9th Cir.
     2012) (a reviewing court must consider new evidence submitted to the Appeals Council “so long
28   as the evidence relates to the period on or before the ALJ’s decision”).
                                                        16
 1                  Second, if the claimant meets this first test, and there is no evidence
                    of malingering, the ALJ can reject the claimant’s testimony about
 2                  the severity of her symptoms only by offering specific, clear and
                    convincing reasons for doing so. . . .
 3

 4   Lingenfelter, 504 F.3d at 1035-36 (citations and quotation marks omitted). “At the same time, the

 5   ALJ is not required to believe every allegation of disabling pain, or else disability benefits would

 6   be available for the asking. . . .” Molina v. Astrue, 674 F.3d 1104, 1112 (9th Cir. 2012).

 7          “The ALJ must specifically identify what testimony is credible and what testimony

 8   undermines the claimant’s complaints.” Valentine v. Comm’r of Soc. Sec. Admin., 574 F.3d 685,

 9   693 (9th Cir. 2009) (quoting Morgan v. Comm’r of Soc. Sec. Admin., 169 F.3d 595, 599 (9th Cir.

10   1999)). In weighing a claimant’s credibility, an ALJ may consider, among other things, the

11   “‘[claimant’s] reputation for truthfulness, inconsistencies either in [claimant’s] testimony or

12   between [her] testimony and [her] conduct, [claimant’s] daily activities, [her] work record, and

13   testimony from physicians and third parties concerning the nature, severity, and effect of the

14   symptoms of which [claimant] complains.’” Barnhart, 278 F.3d at 958-59 (modification in

15   original) (quoting Light v. Soc. Sec. Admin., 119 F.3d 789, 792 (9th Cir. 1997)). If the ALJ’s

16   credibility finding is supported by substantial evidence in the record, the court “may not engage

17   in second-guessing.” Id. at 959.

18          As an initial matter, the court notes that the ALJ did not entirely discredit plaintiff’s

19   allegations of constant physical pain, manic episodes, hallucinations, anxiety, and depression.

20   Indeed, the ALJ limited plaintiff to light work and simple repetitive tasks, consistent with

21   unskilled work and non-public interaction. (AT 31.)

22          However, to the extent that the ALJ discounted plaintiff’s testimony regarding her

23   symptoms and functional limitations, the ALJ provided several specific, clear, and convincing

24   reasons for doing so.

25                           i.     Objective medical evidence

26          “[A]fter a claimant produces objective medical evidence of an underlying impairment, an

27   ALJ may not reject a claimant’s subjective complaints based solely on a lack of medical evidence

28   to fully corroborate the alleged severity of pain.” Burch v. Barnhart, 400 F.3d 676, 680 (9th Cir.
                                                       17
 1   2005) (citing Bunnell v. Sullivan, 947 F.2d 341, 345 (9th Cir. 1991)).

 2          Although lack of medical evidence cannot form the sole basis for discounting plaintiff’s

 3   subjective symptom testimony, it is nevertheless a relevant factor for the ALJ to consider. Burch,

 4   400 F.3d at 681.

 5          Here, the ALJ concluded that plaintiff’s “examination findings, the objective medical

 6   evidence, the reports of symptoms, reports of limitations, and the types of treatment she received

 7   [are] not consistent with the degree of limitations she alleges.” (AT 32.) Further, the ALJ found

 8   that the objective evidence undermined the credibility of plaintiff’s subjective allegations of total

 9   disability because it revealed that “her physical and mental symptoms were relatively stable and

10   controlled with the prescribed treatment regimen.” (Id.) As detailed herein, substantial evidence

11   in the record supports these conclusions.

12                          ii.     Conservative treatment

13          Plaintiff’s relatively conservative treatment was also a proper consideration. See

14   Tommasetti v. Astrue, 533 F.3d 1035, 1039-40 (9th Cir. 2008) (reasoning that a favorable

15   response to conservative treatment undermines complaints of disabling symptoms); Parra v.

16   Astrue, 481 F.3d 742, 751 (9th Cir. 2007) (“We have previously indicated that evidence of

17   conservative treatment is sufficient to discount a claimant’s testimony regarding severity of an

18   impairment”); Fair v. Bowen, 885 F.2d 597, 604 (9th Cir. 1989).

19          Regarding plaintiff’s mental condition, the ALJ determined that “[t]he lack of more

20   consistent aggressive mental health treatment suggests [that] the claimant’s alleged mental
21   symptoms and limitations are not as severe as she alleged.” (AT 35.) This determination is

22   supported by substantial evidence. Plaintiff’s mental health treatment was largely limited to

23   outpatient visits with her primary care physician and effective psychiatric medications. (See AT

24   681-84, 835-40, 875-81, 885-89, 1069-71, 1081-84, 1091-98, 1118-23, 1132-36, 1212-25, 1259-

25   62, 1266.)

26                          iii.    Condition can be controlled with medication
27          A condition that can be controlled or corrected by medication is not disabling for purposes

28   of determining eligibility for benefits under the Act. See Warre v. Comm’r of Soc. Sec. Admin.,
                                                       18
 1   439 F.3d 1001, 1006 (9th Cir. 2006); Montijo v. Sec’y of Health & Human Servs., 729 F.2d 599,

 2   600 (9th Cir. 1984); Odle v. Heckler, 707 F.2d 439, 440 (9th Cir. 1983). As detailed herein, the

 3   ALJ properly concluded that plaintiff’s physical impairments had been controlled and stable with

 4   medications, injections, and outpatient care. (AT 34.) Notably, plaintiff’s primary physician, Dr.

 5   Powar, noted that plaintiff’s musculoskeletal, neurological, and psychiatric symptoms were

 6   “chronic and stable.” (AT 836, 1082, 1120.) Plaintiff was also noted to be stable on her

 7   medications for attention deficit disorder, depression, and insomnia. (See AT 878, 1119.)

 8                          iv.     Daily activities

 9          Substantial evidence supports the ALJ’s finding that plaintiff’s daily activities are

10   inconsistent with her allegations of disabling symptoms and limitations. (AT 28, 32.)

11          “While a claimant need not vegetate in a dark room in order to be eligible for benefits, the

12   ALJ may discredit a claimant’s testimony when the claimant reports participation in everyday

13   activities indicating capacities that are transferable to a work setting. . . . Even where those

14   activities suggest some difficulty functioning, they may be grounds for discrediting the claimant’s

15   testimony to the extent that they contradict claims of a totally debilitating impairment.” Molina,

16   674 F.3d at 1112-13 (citations and quotation marks omitted); see also Burch v. Barnhart, 400 F.3d

17   676, 680 (9th Cir. 2005) (ALJ properly considered claimant’s ability to care for her own needs,

18   cook, clean, shop, interact with her nephew and boyfriend, and manage her finances and those of

19   her nephew in the credibility analysis); Morgan v. Comm’r of Soc. Sec., 169 F.3d 595, 600 (9th

20   Cir. 1999) (ALJ’s determination regarding claimant’s ability to “fix meals, do laundry, work in
21   the yard, and occasionally care for his friend’s child” was a specific finding sufficient to discredit

22   the claimant’s credibility).

23          The ALJ concluded that despite plaintiff’s allegations of “manic episodes and extreme

24   pain, the record indicates that [she] could still adequately perform mental and physical activities.”

25   (AT 32.) The ALJ’s conclusion is supported by plaintiff’s own testimony and self-reported

26   activities, which the ALJ documented earlier in her decision (AT 28)—namely that plaintiff
27   cooks; vacuums; does laundry; plays the piano; goes to karaoke; is involved in activities at the

28   clubhouse in her senior complex, and uses the pool at night for exercise. (See AT 49-103, 111-
                                                        19
 1   38, 202-05, 350-58.)

 2          To be sure, the record also contains some contrary evidence—such as plaintiff

 3   experiencing panic attacks, sleep disturbance, and mood swings (AT 350-58, 877, 1082)—

 4   suggesting that plaintiff’s activities are more limited. However, it is the function of the ALJ to

 5   resolve any ambiguities, and the court finds the ALJ’s assessment to be reasonable and supported

 6   by substantial evidence. See Rollins v. Massanari, 261 F.3d 853, 857 (9th Cir. 2001) (affirming

 7   ALJ’s credibility determination even where the claimant’s testimony was somewhat equivocal

 8   about how regularly she was able to keep up with all of the activities and noting that the ALJ’s

 9   interpretation “may not be the only reasonable one”). As the Ninth Circuit explained:

10                       It may well be that a different judge, evaluating the same
                         evidence, would have found [the claimant’s] allegations of
11                       disabling pain credible. But, as we reiterate in nearly every
                         case where we are called upon to review a denial of benefits,
12                       we are not triers of fact. Credibility determinations are the
                         province of the ALJ. . . . Where, as here, the ALJ has made
13                       specific findings justifying a decision to disbelieve an
                         allegation of excess pain, and those findings are supported by
14                       substantial evidence in the record, our role is not to second-
                         guess that decision.
15

16   Fair v. Bowen, 885 F.2d 597, 604 (9th Cir. 1989).

17                           v.      Personal observations at hearing

18          Although the ALJ’s observations of a plaintiff at the hearing may not form the sole basis

19   for discrediting her testimony, such observations may be used in the overall credibility evaluation.

20   Orn v. Astrue, 495 F.3d 625, 639 (9th Cir. 2007); Nyman v. Heckler, 779 F.2d 528, 531 (9th Cir.
21   1985); SSR 96–7p, at *8. Here, the ALJ observed that plaintiff “was able to adequately provide

22   information regarding her medical history, employment history, and personal history at the

23   administrative hearing.” (AT 32, 111-38.) The ALJ properly considered her own observations as

24   one reason among many for discounting plaintiff’s credibility.

25                  3.       Whether the ALJ’s RFC determination was without substantial evidentiary

26                           support
27          Plaintiff also asserts that the ALJ interpreted “raw medical data” to determine plaintiff’s

28   physical RFC and improperly “fashioned a mental RFC based on her lay interpretation of the
                                                        20
 1   psychiatric evidence.” (ECF No. 16 at 26-27, 30). This argument is not well-taken.

 2          An RFC “is the most [one] can still do despite [his or her] limitations” and it is “based on

 3   all the relevant evidence in [one’s] case record,” rather than a single medical opinion or piece of

 4   evidence. 20 C.F.R. § 404.1545(a)(1). “It is clear that it is the responsibility of the ALJ, not the

 5   claimant’s physician, to determine residual functional capacity.” Vertigan v. Halter, 260 F.3d

 6   1044, 1049 (9th Cir. 2001) (citing 20 C.F.R. § 404.1545). The ALJ’s RFC determination need

 7   not precisely reflect any particular medical provider’s assessment. See Turner v. Comm’r Soc.

 8   Sec. Admin., 613 F.3d 1217, 1222-23 (9th Cir. 2010) (the ALJ properly incorporated physician’s

 9   observations in the RFC determination while, at the same time, rejecting the implication that

10   plaintiff was unable to “perform simple, repetitive tasks in an environment without public contact

11   or background activity”).

12          For the reasons discussed herein, the court finds that the ALJ appropriately evaluated the

13   medical opinion evidence and plaintiff’s credibility and properly fashioned an RFC based upon a

14   review of the record as a whole. Indeed, the ALJ not only exhaustively considered plaintiff’s

15   symptoms, objective medical evidence, and opinion evidence within the appropriate time period,

16   but also considered medical evidence prior to April 1, 2013, “to view the record in the light most

17   favorable” to plaintiff. (AT 31-37.)

18                  4.      Whether the ALJ failed to consider plaintiff’s eligibility for a closed period

19                          of disability

20          Finally, plaintiff argues that the ALJ failed to consider plaintiff’s eligibility for a closed
21   period of disability based on her left knee impairment. (ECF No. 16 at 23.) This argument is

22   unavailing.

23          A closed period of disability is a period of disability with a definite beginning and ending

24   date for a continuous period of not less than 12 months. See 20 CFR §§ 404.320, 416.330,

25   416.335. Here, the ALJ explicitly considered a closed period of disability and concluded that

26   plaintiff “had not been deprived of the ability to perform work subject to the [RFC] assessed by
27   this decision for any 12-month period since April 1, 2013.” (AT 37.) As detailed herein, the

28   objective medical evidence in the record detailing that plaintiff’s conditions were controlled with
                                                        21
 1   treatment and medication supports this conclusion.

 2   V.     CONCLUSION

 3          For the foregoing reasons, IT IS HEREBY ORDERED that:

 4          1.     Plaintiff’s motion for summary judgment (ECF No. 16) is DENIED.

 5          2.     The Commissioner’s cross-motion for summary judgment (ECF No. 25) is

 6                 GRANTED.

 7          3.     The final decision of the Commissioner is AFFIRMED, and judgment is entered

 8                 for the Commissioner.

 9          4.     The Clerk of Court shall close this case.

10          IT IS SO ORDERED.

11   Dated: March 22, 2019

12

13

14

15
     14
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     22
